Citation Nr: 1648112	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for fracture of maxilla, left zygomatic arch with loss of all the upper teeth, prior to December 4, 2009 and from August 1, 2016.  

2.  Entitlement to a rating in excess of 10 percent for fracture of maxilla, left zygomatic arch, with loss of all the upper teeth, from December 4, 2009 to August 1, 2016.

3.  Entitlement to restoration of a 10 percent rating from August 1, 2016.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for fracture of maxilla, left
zygomatic arch.  In October 2010, the RO service-connected loss of the upper teeth, rated them together with the fracture, and changed the rating to 10 percent effective from December 4, 2009.  In a May 2016 rating decision the RO reduced the Veteran's 10 percent rating for this disability to noncompensable.

The Veteran presented testimony at a Board hearing in October 2012.  A transcript of the hearing is associated with his claims folder.  

In December 2013 the Veteran submitted a VA Form 9 perfecting appeals with respect to a claim for special monthly compensation based on aid and attendance, a claim for special monthly pension, a claim for an increased rating for amputation of tip of the right index finger, a claim for a compensable rating for hemorrhoids, and a claim for a compensable rating for a scar residual of amputation of tip of the right index finger.  The Veteran indicated on this form that he wanted to have a Board videoconference hearing.  In December 2016, VA wrote to the Veteran informing him that his Board videoconference hearing is scheduled to be held at the RO in January 2017.  Accordingly, these issues are not ready for Board review and will be reviewed by the Board at a later date.  

The Veteran submitted a VA Form 9 in November 2016 perfecting his appeals for service connection for right shoulder arthritis, left shoulder arthritis, and for an unspecified depressive disorder to include alcohol use disorder.  These issues have not yet been certified to the Board and the RO retains jurisdiction of these issues at this time.   


FINDINGS OF FACT

1.  The Veteran's jaw fracture during service completely healed and he has not had malunion of the maxilla or loss of any portion of the maxilla.

2.  The Veteran has lost all of his upper teeth and the loss of masticatory surface has been restored by suitable prosthesis.

3.  An October 2010 rating decision that granted the Veteran an increased rating of 10 percent disability for residuals of a fracture of the maxilla with loss of all the upper teeth rating contained clear and unmistakable error (CUE).

4.  The Veteran was notified of the proposed reduction at his latest address of record, furnished detailed reasons, provided 30 days to request a hearing, and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to December 4, 2009, and from August 1, 2016, for residuals of a fracture of the maxilla with loss of all the upper teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, Diagnostic Codes 9913, 9915 (2016).

2.  The criteria for a rating in excess of 10 percent from December 4, 2009 to August 1, 2016, for residuals of a fracture of the maxilla with loss of all the upper teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, Diagnostic Codes 9913, 9915 (2016).

3.  The criteria for restoration of a 10 percent rating for residuals of a fracture of the maxilla with loss of all the upper teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (a), 4.150, Diagnostic Codes 9913, 9915 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a June 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in April 2014 to obtain additional medical records and to provide the Veteran a new VA examination.  Additional medical records were obtained and the Veteran was provided the requested VA medical examination.  There has been substantial compliance with the Boards remand directions.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  History

The Veteran was originally granted service connection and a noncompensable rating for fracture of maxilla, left zygomatic arch, by an April 1996 rating action.  The Veteran's claim for an increased rating for this disability was received in April 2007.  On December 4, 2009 the Veteran requested service connection for loss of teeth secondary to his maxilla fracture.  In October 2010 the RO granted the Veteran service connection for loss of his upper (maxillary) teeth, effective from December 4, 2009.  The RO rated the loss of teeth together with the fracture, and increased the rating to 10 percent, effective from December 4, 2009.

On VA examination in July 2007, the Veteran gave a history of fracturing his left maxilla and left zygomatic arch while playing football for the Army in 1963.  He stated that his jaw was wired shut for several weeks.  The Veteran reported that twice a year he experienced a cramp in the left jaw muscle.  He reported right side pain of his head, neck, and shoulders and he wondered whether the left side injury caused the pains on the right.  The Veteran stated that he had no discomfort on the left side in the area of the injury and no discomfort chewing on either side.  

Examination revealed no joint sounds.  All maxillary teeth were missing.  A complete maxillary denture was present.  There was no tenderness in the left maxilla or left zygomatic arch.  The left lateral pterygoid muscle was slightly tender to palpation.  A panoramic x-ray showed no apparent pathology.  The maxilla, mandible, ramus and palate were normal.  The examiner noted that the Veteran's fracture of maxilla and left zygomatic arch had healed successfully with no residuals.  The examiner opined that the Veteran's right side pain was not related to the Veteran's maxilla injury and was not dental related. 

The Veteran reported at a July 2010 VA examination that he had constant pain in his left jaw.  He said that when it was painful he could function with medication.  He reported no treatment for his condition and denied any overall functional impairment from his condition.  The examination revealed mucosal thickening of the left maxillary sinus that was unrelated to the Veteran's maxillary fracture.  The examiner stated that the Veteran was status post left zygomatic arch fracture.  He noted that the Veteran's condition was quiescent and that the examination was normal.   

The Veteran was provided another VA examination of the jaw in August 2010.  Examination revealed loss of all upper teeth as well as loss of the lower teeth #s 17, 20, 30, and 32.  The examiner noted that the loss of teeth included loss of masticatory surface and that the loss of masticatory surface could be restored by suitable prosthesis.  She stated that the examination of the maxilla was within normal limits.  Examination of the ramus and palates revealed no abnormal findings.  The examiner noted that the Veteran did not experience pain, fatigue, weakness, lack of endurance or incoordination.  Panoramic x-ray was within normal limits.  The examiner noted that the Veteran's condition was in remission.  She stated that the Veteran could chew without discomfort.  There was normal range of motion and no crepitus or pain.  She stated that a zygomatic fracture could lead to tooth loss in the maxillary effected area.  

At his October 2012 hearing the Veteran reported that he fractured his jaw in service playing football and that it was then wired shut for about six weeks.  The Veteran testified that he had trouble sleeping at night due to his jaw disability.  He reported that he had pain in the jaw that radiated down into his neck and shoulders.  He also stated that he had trouble chewing his food due to his jaw fracture disability.  The Veteran's attorney asserted that the Veteran should have separate compensable ratings for his maxilla disability and for his loss of teeth disability.  

On VA examination in November 2015 the Veteran reported that he had had off and on pain ever since his jaw injury in service.  The examiner stated that the loss of teeth #s 17, 20, 30, and 32 were not related to the fractured maxilla, left zygomatic arch.  He noted that those teeth are on the mandible.  The examiner noted that the Veteran had had bony injury of the maxilla, but that he had not lost any part of the maxilla and not lost any part of the hard palate.  He further noted that the Veteran had not had an injury resulting in malunion or nonunion of the maxilla.  The examiner indicated that the Veteran's oral/dental condition did not impact his ability to work.    

III.  Analysis

As explained below, the Veteran has not met the criteria for a compensable rating due to the in-service fracture of maxilla, left zygomatic arch or due to his missing upper teeth at any time during the appeal period.   

Prior to December 4, 2009 the Veteran was assigned a noncompensable rating under Diagnostic Code 9915 for his fracture of maxilla, left zygomatic arch disability.  Under Diagnostic Code 9915 a compensable rating is only for application when there is loss of the maxilla that is not replaceable by prosthesis.  The July 2007 VA examination, and subsequent VA examinations, revealed that the Veteran has not had any loss of the maxilla.   

The Board further notes that the evidence does not indicate malunion or nonunion of the maxilla or any other symptoms which would entitle the Veteran for a compensable rating for the residuals of the fracture of maxilla left zygomatic arch under any applicable diagnostic code.  

The October 2010 rating decision granted the Veteran service connection for loss of his upper teeth and assigned a 10 percent rating for his combined disability of fracture of maxilla, left zygomatic arch with loss of the upper teeth, under Diagnostic Code 9913.  This code provides for a 10 percent rating when all upper anterior teeth are missing and the lost masticatory surface cannot be restored by suitable prosthesis, and a 30 percent rating when all upper teeth are missing and the lost masticatory surface cannot be restored by suitable prosthesis.  In a May 2016 rating decision the RO determined that there was CUE in the October 2010 rating decision and reduced the Veteran's 10 percent rating for this disability to noncompensable.

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105 (a).  See 38 C.F.R. § 3.104 (a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  Id.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Board also finds that there was CUE in the October 2010 rating decision that granted the Veteran a 10 percent rating based on loss of all the upper teeth.  In this case, the correct facts were before the adjudicator, having been accurately reported from the August 2010 VA examination report.  However, the regulatory provisions were not correctly applied.  Under Diagnostic Code 9913, loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity only provides for a compensable rating if the lost masticatory surface cannot be restored by suitable prosthesis.  The August 2010 VA examiner specifically noted that the Veteran's loss of masticatory surface could be restored by suitable prosthesis.  As such the Veteran did not meet the criteria for a compensable rating under Diagnostic Code 9913 based on his loss  upper teeth.  

As such, the Board finds that the regulatory provisions extant at the time of the October 2010  rating decision were incorrectly applied.  This error is undebatable because there is no lay or medical evidence indicating that the loss of masticatory surface could not be restored by suitable prosthesis.  If the regulatory provisions had been correctly applied, the outcome of the October 2010 rating decision would have been manifestly different, and a compensable, 10 percent,  disability rating would not have been awarded.  Finally, this determination that CUE is found in the October 2010 rating decision is made based only on the record and law that existed at the time of the adjudication.

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify a veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  A veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105 (e). 

In this case, the proper procedures were followed for implementing the reduction.  The RO proposed the reduction in a March 2016 rating decision that was mailed to the Veteran that same month.  It contained all material facts and reasons for the reduction.  He was told in the accompanying letter that he had 60 days to present additional evidence showing that his compensation should continue at the then-present level.  He was told that he had a right to a hearing, provided that it was requested within 30 days from the date of the notice.  Although the Veteran's attorney originally requested a hearing, in May 2016 the Veteran's attorney reported to VA that the Veteran did not want a hearing.  The final rating action was issued in May 2016, with the reduction to be effective August 1, 2016, which was more than 60 days after the date of the notice of the proposed reduction.  Therefore, there was compliance with all requisite procedural matters. 

Accordingly, the Board concludes that the RO was correct in finding CUE in the October 2010 rating decision and properly reduced the Veteran's rating to noncompensable, effective August 1, 2016.

As explained above, the Veteran has not met the criteria for a compensable rating due to his residuals of a fracture of maxilla, left zygomatic arch under any applicable diagnostic code at any time during the appeal period.  He has also not met the criteria for a compensable rating for loss of his upper teeth at any time during the appeal period.  The record clearly shows that the Veteran's residuals of the in-service maxilla fracture do not result any symptoms that would provide for a compensable rating under any applicable diagnostic code at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly a rating in excess of 10 percent from December 4, 2009 to August 1, 2016 is not warranted, restoration of a 10 percent rating from August 1, 2016 is not warranted, and a compensable rating prior to December 4, 2009 and from August 1, 2016 is not warranted.   

The Board finds that the schedular criteria are adequate to rate the Veteran's fracture of maxilla left zygomatic arch with loss of all the upper teeth for the entire period on appeal.  In other words, the Veteran does not have any symptoms from this disability that are unusual or are different from those contemplated by the schedular rating criteria.  Although the Veteran has complained of pain in the jaw, shoulder and neck, the VA examiners have noted that this pain is unrelated to the Veteran's service-connected jaw disability.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's maxilla and missing upper teeth disability for the entire period on appeal, and the Board is not required to remand the matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1). 

Finally, the Veteran has not asserted that his maxilla and missing upper teeth disability has rendered him unemployable.  The November 2015 VA examiner specifically stated that the Veteran's disability does not impact the Veteran's employability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating for fracture of maxilla, left zygomatic arch with loss of all the upper teeth, prior to December 4, 2009 and from August 1, 2016 is denied.  

Entitlement to a rating in excess of 10 percent for fracture of maxilla, left zygomatic arch, with loss of all the upper teeth, from December 4, 2009 to August 1, 2016, is denied.

Entitlement to restoration of a 10 percent rating from August 1, 2016 is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


